DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “PWM” in line 2 but does not disclose what the acronym stands form.  The term may be a pulse width modulation or a pulse waveform modulation. The scope of the claim is unclear and therefore is indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen CA 2762215 A1.
With respect to claims 1-16 the Chen reference discloses (abstract. Pages 12, claims) a method of using a device comprising: ultrasound transducer 11, 19, phase detector 14, crystal oscillator 12, programmable divider 20, inverters 194, loop filter 16, controller circuit 22, buffer 21, and capacitors 154, 162, 170, and  amplifier circuit that may be used as the transducer driver. 
Power amplifier 180 includes a gate 182 and an inverter 194. The amplified  voltage signal drives a piezoelectric transducer and a feedback signal to a miniaturized controller disposed in the transducer housing and operatively coupled to the ultrasound transducer, the controller being operable to control an intensity of the ultrasound energy generated by the ultrasound transducer, the transducer and a sensor, suitable for stimulating tissue or cells such as stem cells. Page 11 discloses pulse waveform modulation in the last paragraph. 
Unit 110 includes a 3V battery 112 as a power source, a DC-DC converter 114 operatively coupled to the battery 112, an ultrasonic signal generator 116 operatively coupled to the battery, to the DC-DC converter and to a piezoelectric transducer 119. Various forms of DC-DC converters suitable for use as the DC-DC converter 114 will be apparent to those skilled in the art. Those skilled in the art will also be familiar with piezoelectric transducers such as 119. It should be appreciated, however, that not all embodiments will necessarily employ a DC-DC converter, and that other types of ultrasound transducer than a piezoelectric transducer may be used. Page 21 discloses a microprocessor coupled to a digital to analog converter

Claim(s) 1-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Seki GB 1487748 A.

With respect to claims 1-5, and 12-16 the Seki reference discloses on pages 2 and 3 and claims, a circuit, comprising first and second amplifiers, electrodes capacitors, current control, DC-DC current, biasing means, AC conversion means. Dematrixing a matrixed quadraphonic signal, a first circuit, comprising a differential amplifier including two three electrode amplifying elements, e.g. transistors Q5 and Q6 with resistors R 9 and R 10 connecting the emitters to the common current source, is used in conjunction with a second circuit comprising a circuit Q1, Q2 similar to the differential amplifier of the first circuit but with the common current source bypassed by a capacitor so that the circuit acts as a pair of inverters, or a similar circuit Q3, Q4 with bypassed common current source and a common load R5 so that the circuit acts as an adder. The current sources Q7, Q8 and Q9 are controlled to feed identical currents to the respective circuits and the load impedances R1, R2, R5 and R8 are selected so that the output levels of the circuits are the same. Fig. 5 shows a matrix four channel decoder which is fed with the signals LT and RT and including a first signal composing stage having transistors Q1 and Q2, which are parallel connected, in series with a bypassed constant current supply to provide phase inverted LT and RT signals across the respective loads R1 and R2, each transistor providing a gain of #2. A similar circuit including transistors Q3 and Q4 has a common load resistor R5 and gains of 1 so that the output signal is - (LT+RT) while a differential amplifier Q5, Q6 provides an output LT - RT. The four signals from the first signal composing stage are fed through respective gain control stages each having a constant current load circuit Q14, Q16, Q18 or Q20 for a respective amplifying transistor Q10, Q11, Q12, or Q13, and an output transistor Q15, Q17, Q19 or Q21, with negative feedback controlled by variable resistors Rr, Rl, Rb, and Rf. The resulting gain controlled signals are fed to a second composing circuit using differential amplifiers Q22, Q23; Q26, Q27; and Q28, Q29 and a summing circuit Q24, Q25, to provide output signals The circuit may be constructed as a monolithic integrated circuit with the variable resistors Rr, Rl, Rb and Rf formed by the drain source conductance of MOS type f.e.t.'s. In a modification of part of one of the signal composing circuits f.e.t.'s are used instead of bipolar transistors Fig. 3 (not shown).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774